FROM HILLSBOROUGH CIRCUIT COURT.
The defendant is estopped to deny that she had a check for $100. The contract, then, was a contract in respect to that $100; and, according to Hammond v. Corbett, 51 N.H. 311, she is liable. In view of recent legislation (ch. 32, Acts of 1876 — 2 Sess. Laws 580), we do not feel called upon to overrule that case, or to question the soundness of that decision. The court probably went to the extreme verge in that case, in the construction of the statute of 1867 (Gen. Stats., ch. 164, sec. 13), of which it was capable.
CUSHING, C. J., and LADD, J., concurred.
Judgment on the verdict.